Title: To George Washington from Brigadier General Samuel Holden Parsons, 11 May 1777
From: Parsons, Samuel Holden
To: Washington, George



Dear General
Hartford 11th of May 1777

The 5th Inst. I was honord with the Rect of your letter of the 23d of Aprl—I have order’d all the Troops in this State who are of the Continental Army to N. Haven, & Danbury; in the western Parts of this State; Govr Trumbull desire’s me to post them there untill he shall receive an answer to a letter he has sent your Excellency, respecting the Defence of this State; As their March to Peekskill, if they Should be Order’d there will be very little retarded by it; I have Directed their rendevous at those two Places, & shall order them from New Haven, westward on the Sea Coast; & hope the Govenor will soon receive your Excellency’s Answer, so that I may be able to give satisfaction to you & him.
I cannot think a Descent on the Coast of this State, very probable unless it be to distract our Attention from some Capital attempt on the post near North River, or some other Place of more Consequence, than the possession of any Post within this State; however of this your Excellency has the best means of Judging. The Draft order’d by the Govenor & Council I fear has not been so effectual as I hop’d, but the Number of Recruits added by that Measure is not yet fully known, there are but few (as I am yet able to learn) who have Inlisted to the first of Jany only, most have ingagd during the War; I have not had Certain Returns from all the Regiments; but as nearly as I can find the 3d of May Noncommisioned officers & Soldiers were as follows

          
            Huntington’s
            480
          
          
            C. Webb’s
            220
          
          
            Durkee’s
            299
          
          
            Doughlas’s
            320
          
          
            Swift’s
            300
          
          
            Wylly’s
            292
          
          
            Chandler’s
            268
          
          
            Bradly’s
            350
          
          
            S. Webb’s
            200
          
          
            Lt Col. Meig’s
            92
          
          
            
            2821
          
          
            Officers
            374
          
          
            Total
            3195
          
        

on this View of the Matter I have come to this place, where the General Assembly are now Sitting, to indeavour to procure the assembly to pursue Some decicive Measure’s to fill up the Quoto of this State immediately: and I think there are fair prospects of their adopting Measure’s which will not fail of accomplishing my hope’s; at present I dont know that I can do more Service in any Way than by remaining here till they have gone thro’ their proposals for raising the Levies: Perhaps those who are Still to be innoculated will be a sufficient security to this Coast if posted there in their Convalescent State. Some of the posts of the Enemy on Long Island I think might be Surprisd with very little Danger of Loss: if our Condition is Such as we can spare a few Hundred of our Troops, for the purpose. there appears from the Situation of our Prisioner’s a pretty good Prospect of Succeeding in an attempt to retake & bring them off, if it Should be tho’t proper the measure should be adopted your Opinion of the propriety of Bringing them off & Direction therein I shall be happy in Receiving—I shall apply to the Assembly for adopting the Mode of paying the prisoner’s which your excellency has advisd. I hope they will pursue it—I have not recd the Monei’s Sent by Coln Lee & Cannot hear that he has pasd through this State; I therefore Suppose he has been detand in the New York or New Jersey & not yet come forward.
The Descent of the Enemy on this Coast & Subsequent Death of General Wooster has prevented the Execution of Wm Stone; the Warrant for his Execution is in my Hands, as tis Signd by your Excellency I cannot make the Necessary Alterations therein without your Directions, which I Should be glad to receive, and obey. I am with the greatest Esteem yr Excellency’s Obedt hbl. Servt

Saml H. Parsons

